Mining LEASE WITH OPTION TO PURCHASE

(HEREINAFTER REFERRED TO AS THE "LEASE")




BETWEEN: ATHENA MINERALS, INC.

(HEREINAFTER REFERRED TO AS "ATHENA "OR AS THE "LESSEE")




AND:




BRUCE D. STRACHAN AND ELIZABETH K. STRACHAN AS TRUSTEES OF THE BRUCE

AND ELIZABETH STRACHAN REVOCABLE LNING TRUST DATED 7-25"2007

(HEREINAFTER REFERRED TO AS THE “STRACHAN TRUST “OR AS THE “LESSOR ")




SUBJECT PROPERTY:

(HEREINAFTER REFERRED TO AS THE "LEASED PREMISES")




ASSESSORS PARCEL NUMBER 0517-251-05-0-000 SAN BERNARDINO   COUNTY, CALIFORNIA,
413.22 ACRES DESCRIBED AS THE LAND EMBRACED WITHIN THE FOLLOWING PATENTED MINING
CLAIMS: QUAD DEUCE I, QUAD DEUCE II,

QUAD DEUCE IV, QUAD DEUCE V, QUAD DEUCE X, QUAD DEUCE XII, QUAD DEUCE XIV, QUAD
DEUCE 22, PAL # 16, PAL # 17, PAL # 35, PAL # 36, LANGTRY # 1, LANGTRY # 2,
LANGTRY # 4, LANGTRY # 5, LANGTRY # 6, CISCO # 1, CISCO # 2 AND CISCO # 3

LODE MINING CLAIMS WHICH ARE SHOWN AND DESCRIBED ON MINERAL SURVEY

#6777 EMBRACING A PORTION OF SECTIONS 6, 7 AND 8, TOWNSHIP 10 NORTH, RANGE
1EAST, SAN BERNARDINO MERJDIAN IN THE COUNTY OF SAN BERNARDINO, STATE OF
CALIFORNIA




AND:




THE LAND EMBRACED WITHIN THE FOLLOWING UNPATENTED LODE MINING CLAIMS:  LILLY 10
(CACM 290263) AND QUAD DEUCE XIII (CAMC 306178)  

 




LESSOR LEASES WITH AN OPTION TO PURCHASE AND LESSEE HIRES FROM LESSOR THE ABOVE
LISTED PATENTED AND UNPATENTED MINJNG CLAIMS FOR A TERM OF TWENTY YEARS
BEGINNING ON MARCH 15, 2016 AND ENDING ON MARCH 15, 2036 UPON THE FOLLOWING
TERMS AND CONDITIONS WHICH ARE HEREBY MUTUALLY AGREED UPON:







PAGE # 1










LESSEE'S INITIALS

LESSOR'S INITIALS

 







1.

CANCELLATION OF EXISTING LEASE:




THE EXECUTION OF TIDS DOCUMENT SHALL CANCEL AND TERMINATE THE EXISTING LEASE
WITH OPTION TO PURCHASE REGARDING APN 0517-251-05-0-000 SAN BERNARDINO COUNTY,
CALIFORNIA WHICH WAS EXECUTED ON 3-9-2010 BY BRUCE D. STRACHAN AND ELIZABETH K.
STRACHAN AND ON 3-11-2010 BY JOHN C. POWER AND THE EXECUTION OF THIS DOCUMENT
SHALL ALSO CANCEL AND TERMINATE AMENDMENTS # 1, 2 AND 3 OF SAID EXISTING LEASE
HOWEVER THE ACCRUED RENT DUE AND PAYABLE IN ACCORDANCE WITH THE TERMS OF
AMENDMENT # 3 FOR THE PERIOD 3-15-2015 TO 3-15-2016  OF $ 40,000 SHALL BE DUE
AND PAYABLE IN TWO INSTALLMENTS AS FOLLOWS :




$20,000 ON 3-15-2016 AND $20,000 ON 9-15-2016




AND THE DEFERRED RENT DUE FOR THE PERIOD 3-15-2014 TO 3-15-2016 OF $130,000
WHICH WAS DEFERRED BY AMENDMENT #3 SHALL BE DUE AND PAYABLE 30 DAYS AFTER
COMMERCIAL PRODUCTION OF SILVER SHALL HAVE BEEN ACHIEVED.




COMMERCIAL PRODUCTION OF SILVER IS HEREBY DEFINED AS THE CUMULATIVE PRODUCTION
OF 100,000 TROY OUNCES OF SILVER.




SAID DEFERRED RENT OF $ 130,000 SHALL ALSO.BE DUE AND PAYABLE IMMEDIATELY IF
ATHENA SELLS OR TRANSFERS IT'S INTEREST IN TIDS LEASE WITH OPTION TO PURCHASE OR
ENTERS INTO ANY AGREEMENT, MERGER, JOINT VENTURE OR OTHER

ARRANGEMENT FOR THE EXPLORATION OR DEVELOPMENT 0 F THE LEASED PREMISES




NOTE: NO DOUBLE PAYMENT OF THE DEFERRED RENT OF $130,000 IS INTENDED. IN THE
EVENT THAT PAYMENT OF SAID DEFERRED RENT HAS BEEN MADE DUE TO THE ACHIEVMENT OF
COMMERCIAL PRODUCTION THEN NO PAYMENT OF SAID DEFERRED RENT SHALL BE DUE AND
PAYABLE IF ATHENA SELLS OR TRANSFERS ITS INTEREST IN THIS LEASE OR ENTERS INTO
ANY AGREEMENT, MERGER, JOINT VENTURE OR OTHER ARRANGEMENT FOR THE EXPLORATION OR
DEVELOPMENT OF THE LEASED PREMISES. (AND VISA- VERSA)







2.

LEASE PAYMENTS: (LAND RENT OBLIGATION)

$20 ($1 PER YEAR) PAYABLE IN ADVANCE ON 3-15-2016 PLUS PAYMENT OF THE ACCRUED
RENT OF $40,000 AND DEFERRED RENT OF $130,000 AS DESCRIBED ABOVE







PAGE # 2










LESSEE'S INITIALS

LESSOR'S INITIALS










3.

PURCHASE PRICE:




FIRST THREE YEARS (3-15-2016 TO 3-15-2019):

$5,000,000




NEXT TWO YEARS (3-15-2019 TO 3-15-2021):

THE GREATER OF $5,000,000 OR THE SPOT PRICE OF 250,000 TROY OUNCES OF SILVER

PLUS PAYMENT OF THE DEFERRED RENT ($ 130,000)




NEXT FIVE YEARS (3-15-2021 TO 3-15-26):

THE GREATER OF $7,500,000 OR THE SPOT PRICE OF 375,000 TROY OUNCES OF SILVER
PLUS THE DEFERRED RENT ($130,000)




NEXT TEN YEARS (3-15-2026 TO 3-15-2036):

THE GREATER OF $10,000,000 OR THE SPOT PRICE OF 500,000 TROY OUNCES OF SILVER
PLUS PAYMENT OF THE DEFERRED RENT ($130,000)







IN THE EVENT OF THE EXERCISE OF THE OPTION TO PURCHASE THEN THE STRACHAN TRUST
SHALL RETAIN A ROYALTY INTEREST AS FOLLOWS:







NO ROYALTY (ZERO $) ON PRODUCTION OF SILVER AND NO ROYALTY ON PRODUCTION OF ANY
OTHER METALS (FOR EXAMPLE: GOLD, PLATINUM, PALLADIUM, COPPER, ZINC, IRON, ETC,)







5% ROYALTY ON BARITE PRODUCTION




5 % ROYALTY ON PRODUCTION OF ANY OTHER NATURAL RESOURCES (FOR EXAMPLE SALES OF
NATURAL GAS, OIL, WATER, SAND, GRAVEL, CRUSHED STONE, BOULDERS, VOLCANIC ASH,
ETC.)




5 % ROYALTY ON ANY OTHER INCOME (FOR EXAMPLE : INCOME DERIVED FROM USE AS A LAND
FILL, SOLAR ELECTRIC FARM, WIND-MILL ELECTRIC FARM OR AS A CELL PHONE TOWER
LOCATION)







NOTE: THE ABOVE LISTED ROYALTIES CAN BE COMPLETELY ELIMINATED AND SHALL
THEREAFTER BE NULL AND VOID BY THE PAYMENT TO THE STRACHAN TRUST OF THE GREATER
OF $ 1,000,000 OR THE SPOT PRICE OF 25,000 TROY OUNCES OF SILVER.




PAGE # 3







LESSEE'S INITIALS

LESSOR'S INITIALS










4.

OPTION CONSIDERATION:




NOTE: 50 % OF EACH OPTION PAYMENT SHALL BE APPLIBD TO THE PURCHASE PRICE IF THE
OPTION TO PURCHASE IS EXERCISED




OPTION CONSIDERATION: FIRST YEAR (3-15-2016 TO 3-15-2017)

$ 40,000 PAYABLE IN TWO JNSTALLMENTS ( $20,000 ON 3-15-2016 AND $20,000 ON
9-15-2016) PLUS THE TRANSFER OF THE LILLY 10 AND THE QUAD DEUCE XIII MINING
CLAIMS TO THE STRACHAN TRUST BY QUIT CLAIM DEED CONCURRENTLY WITH THE EXECUTION
OF THIS LEASE -OPTION DOCUMENT.




OPTION CONSIDERATION: NEXT FOUR YEARS (3-15-2017 TO 3-15-2021)

ANNUAL PAYMENTS ON MARCH 15 OF EACH YEAR OF THE GREATER OF $40,000 OR THE SPOT
PRICE OF 2,500 TROY OUNCES OF SILVER




OPTION CONSIDERATION: NEXT FIVE YEARS: (3-15-2021 TO 3-15-2026)

ANNUAL PAYMENTS ON MARCH 15 OF EACH YEAR OF THE GREATER OF $50,000 OR THE SPOT
PRICE OF 2,500 TROY OUNCES OF SILVER




OPTION CONSIDERATION: NEXT FIVE YEARS: {3-15-2026 TO 3-15-2031)

ANNUAL PAYMENTS ON MARCH 15 OF EACH YEAR OF THE GREATER OF $75,000 OR THE SPOT
PRICE OF 3,750 TROY OUNCES OF SILVER




OPTION CONSIDERATION: NEXT FIVE YEARS; (3-15-2031 TO 3-15-2036)

ANNUAL PAYMENTS ON MARCH 15 OF EACH YEAR OF THE GREATER OF $100,000 OR THE SPOT
PRICE OF 5,000 TROY OUNCES OF SILVER










NOTE: THE SPOT PRICE OF SILVER SHALL BE DEFINED AS THE AVERAGE PRICE

OF THE LONDON FIXING AS REPORTED IN THE WALL STREET JOURNAL OR ANOTHER RELIABLE
SOURCE FOR THE CALENDAR MONTH PRIOR TO EACH PAYMENT DATE

(I.E .THE MONTH OF FEBRUARY)




NOTE: OPTION PAYMENTS SHALL TERMINATE IF AND WHEN THE OPTION TO PURCHASE

IS EXERCISED




PAGE # 4













LESSEE'S INITIALS

LESSOR'S INITIALS













5.

BREACH OF LEASE:




NON PAYMENT OF ANY OF THE FOLLOWING ITEMS BY ATHENA ON OR BEFORE THEIR DUE DATE
SHALL BE CONSIDERED TO BE A BREACH OF THIS LEASE AND THE STRACHAN TRUST SHALL
HAVE THE OPTION TO TERMINATE THIS LEASE IFTHE FAILURE TO PAY IS NOT CURED WITHIN
30 DAYS OF RECEIPT BY ATHENA OF WRITTEN NOTICE OF SAID BREACH:




A.

ALL PAYMENTS DUE TO THE STRACHAN TRUST WHICH ARE LISTED IN THIS DOCUMENT.




B.

ALL TAXES AND GOVERNMENTAL ASSESSMENTS WHICH ARE LEVIED ON THE LEASED PREMISES.




C.

ALL ROYALTY REDUCTION PAYMENTS DUE TO THE EXXON-MOBIL CORP.




D.

ALL PAYMENTS DUE TO HARRISON MATSON FOR THE PURCHASE OF 15 MINING CLAIMS.




E.

ALL PAYMENTS DUE ON THE LIABILITY POLICY FOR APN 0517-251-05-0-000.




F.

ALL PAYMENTS DUE TO THE BLM OR THE COUNTY OF SAN BERNARDINO COUNTY WHICH ARE
REQUIRED  TO MAINTAIN THE LILLY 10 MINING CLAIM AND THE QUAD DEUCE XIII MINING
CLAIM IN GOOD STANDING.



















PAGE # 5













LESSEE'S INITIALS

LESSOR'S INITIALS








































6.

ROYALTIES: (DURING LEASE TERM UNTIL OPTION TO PURCHASE IS EXERCISED).







SILVER: NO ROYALTIES SHALL BE DUE AND PAYABLE ON PRODUCTION OF SILVER PRIOR TO
COMMERCIAL PRODUCTION OF SILVER. COMMERCIAL PRODUCTION OF SILVER IS HEREBY
DEFINED AS CUMULATIVE PRODUCTION OF 100,000 TROY OUNCES OF SILVER. COMMERCIAL
PRODUCTION OF SILVER SHALL BE SUBJECT TO A NSR ROYALTY OF 2 %.




OTHER METALS: NO ROYALTIES SHALL BE DUE AND PAYABLE ON THE PRODUCTION OF ANY
OTHER METALS (FOR EXAMPLE: GOLD, PLATINUM, Pallidum, COPPER, ZINC, ETC.).




BARITE: NO ROYALTIES SHALL BE DUE AND PAYABLE ON BARITE PRODUCTION PRIOR TO
COMMERCIAL PRODUCTION OF BARITE. COMMERCIAL PRODUCTION OF BARITE IS HEREBY
DEFINED AS CUMULATIVE PRODUCTION OF 5,000 TONS OF BARITE. COMMERCIAL PRODUCTION
OF BARITE SHALL BE SUBJECT TO A ROYALTY OF 3 %.




OTHER NATURAL RESOURCES: THE SALE OF ANY NATURAL RESOURCES OTHER THAN SILVER AND
BARITE (FOR EXAMPLE: NATURAL GAS, OIL, WATER, SAND, GRAVEL, CRUSHED STONE,
BOULDERS, VOLCANIC ASH, ETC) SHALL BE SUBJECT TO A 5 % ROYALTY.




OTHER INCOME : ANY AND ALL OTHER INCOME DERIVED FROM THE LEASED PREMISES (FOR
EXAMPLE: LAND RENT AND TIPPING FEES IF USED AS A LAND FILL OR LAND RENT AND
PAYMENT FOR THE PRODUCTION OF ELECTRICITY IF USED AS A WINDMILL FARM OR A SOLAR
ELECTRIC FARM OR LAND RENT IF USED AS A CELL PHONE TOWER SITE, ETC.) SHALL BE
SUBJECT TO A ROYALTY OF 5 %.




NOTE: NO ROYALTY SHALL BE DUE FOR THE USE OF ELECTICITY OR WATER PRODUCED ON THE
LEASED PREMISES WHICH SHALL BE USED BY ATHENA MINERALS INC.







PAGE # 6










LESSEE'S INITIALS

LESSOR'S INITIALS





































7.

NET SMELTER RETURNS: DEFINITION OF "NET SMELTER RETURNS" AND THE SCHEDULE FOR
ROYALTY PAYMENTS WHICH SHALL BE DUE AND PAYABLE ON COMMERCIAL PRODUCTION OF
SILVER IN ACCORDANCE WITH THE PROVISIONS OF THIS DOCUMENT.










NET SMELTER RETURNS IS HEREBY DEFINED AS THE ACTUAL PROCEEDS RECENED BY ATHENA
MINERAL'S, INC. FROM A SMELTER FOR THE REFINING OF DORE BARS OR CONCENTRATES
PRODUCED FROM THE LEASED PREMISES. THE PAYMENT FOR ANY METAL S OTHER THAN SILVER
PRESENT IN THE DORE BARS OR CONCENTRATE SHALL BE DEDUCTED FROM THE SETTLEMENT
SHEET. NO OTHER DEDUCTION OF ANY KIND SHALL BE MADE IN THE CALCULATION OF THE
ROYALTY WHICH SHALL BE DUE AND PAYABLE.










FOR EXAMPLE: NO DEDUCTION SHALL BE MADE FOR ORE TREATMENT OR ORE PROCESSING OR
LOADING OR TRANPORTATION OF ORES OR DORE BARS AND/ OR CONCENTRATES.










PAYMENT OF ROYALTIES DUE FOR COMMERCIAL PRODUCTION OF SILVER SHALL BE MADE ON
THE 15TH OF EACH MONTH BASED ON THE ACTUAL NET PROCEEDS (LESS THE DEDUCTION FOR
PAYMENT FOR METALS OTHER THAN SILVER) WHICH HAVE BEEN RECEIVED BY ATHENA
MINERALS, INC. FROM A SMELTER DURING THE PRIOR CALENDAR MONTH.













LEGIBLE COPIES OF THE SMELTER SETTLEMENT SHEETS ON WHICH THE ROYALTY PAYMENT IS
BASED SHALL BE DELIVERED TO THE STRACHAN TRUST CONCURRENTLY WITH EACH ROYALTY
PAYMENT.










PAGE # 7




 




 




LESSEE'S INITIALS

LESSOR'S INITIALS

 













8.

ROYALTIES: DEFINITION OF ROYALTIES AND PAYMENT SCHEDULE OF PAYMENTS DUE AND
PAYABLE ON PRODUCTION OF INCOME DERIVED FROM THE LEASED PREMISES OTHER THAN
INCOME DERIVED FROM THE PRODUCTION OF SILVER AND OTHER METALS.




A.

BARITE: ROYALTIES SHALL BE BASED ON THE ACTUAL GROSS PROCEEDS RECEIVED BY ATHENA
FROM A BUYER FOR COMMERCIAL PRODUCTION OF BARITE. NO DEDUCTIONS OF ANY KIND
SHALL BE MADE JN THE CALCULATION OF THE ROYALTY WHICH SHALL BE DUE AND PAYABLE.




PAYMENT OF ROYALTIES DUE FOR SALES OF BARITE SHALL BE MADE ON THE 15TH DAY OF
EACH MONTH BASED ON THE PROCEEDS RECEIVED BY ATHENA DURING THE PREVIOUS CALENDAR
MONTH.




LEGIBLE COPIES OF THE SALES DOCUMENTS ON WHICH EACH ROYALTY PAYMENT IS BASED
SHALL BE DELIVERED TO THE STRACHAN TRUST CONCURRENTLY WITH EACH ROYALTY PAYMENT.







B.

NATURAL RESOURCES OTHER THAN SILVER OR OTHER METALS: ROYALTIES SHALL BE BASED ON
THE GROSS PROCEEDS RECEIVED BY ATHENA FROM A BUYER. NO DEDUCTION OF ANY KIND
SHALL BE MADE IN THE CALCULATION OF THE ROYALTY WHICH SHALL BE DUE AND PAYABLE.




PAYMENT OF ROYALTIES DUE FOR THE SALE OF NATURAL RESOURCES OTHER THAN SILVER OR
OTHER METALS SHALL BE MADE ON THE 15TH DAY OF EACH MONTH BASED ON THE PROCEEDS
RECEIVED BY ATHENA DURING THE PREVIOUS CALENDAR MONTH.




LEGIBLE COPIES OF THE SALES DOCUMENTS ON WHICH EACH ROYALTY PAYMENT IS BASED
SHALL BE DELIVERED TO THE STRACHAN TRUST CONCURRENTLY WITH EACH ROYALTY PAYMENT.




NOTE: NO ROYALTY SHALL BE DUE TO THE STRACHAN TRUST FOR THE USE OF ANY NATURAL
RESOURCES WHICH SHALL BE USED BY ATHENA IN THE OPERATION OF ITS MINING
OPERATIONS.










PAGE # 8



















LESSEE'S INITIALS

LESSOR'S INITIALS

 
















C.

OTHER INCOME: ROYALTIES SHALL BE BASED ON THE GROSS INCOME RECEIVED BY ATHENA
FROM ALL OTHER ACTMTIES INVOLVING THE LEASED PREMISES (FOR EXAMPLE: LAND RENT
AND TIPPING FEES IF THE LAND IS USED AS A LAND FILL OR LAND RENT AND PAYMENT FOR
THE PRODUCTION OF ELECTRICITY IF THE LAND IS USED AS A WIND-MILL ELECTRIC FARM
OR AS A SOLAR- ELECTRIC FARM OR IF THE LAND IS USED AS A CELL PHONE TOWER SITE,
ETC.). NO DEDUCTION OF ANY KIND SHALL BE MADE IN THE CALCULATION OF THE ROYALTY
WHICH SHALL BE DUE AND PAYABLE.




ROYALTIES DUE ON INCOME RECEIVED FROM SAID OTHER ACTIVITIES SHALL BE MADE ON THE
15TH DAY OF EACH MONTH BASED ON THE ACTUAL PROCEEDS RECENED BY ATHENA DURING THE
PREVIOUS MONTH.




LEGIBLE COPIES OF THE DOCUMENTS ON WHICH EACH ROYALTY PAYMENT IS BASED SHALL BE
DELIVERED TO THE STRACHAN TRUST CONCURRENTLY WITH EACH ROYALTY PAYMENT.




NOTE: NO ROYALTY SHALL BE DUE TO THE STRACHAN TRUST FOR ANY RENEWABLE ENERGY
CREATED ON THE LEASED PREMISES WHICH SHALL BE USED BY ATHENA IN THE OPERERATION
OF ITS MINING OPERATIONS.













9.

REPORTS: LESSEE SHALL PROVIDE LESSOR WITH LEGIBLE COPIES OF ALL PERTINENT
ASSAYS, DRILL LOGS, CONTRACTS, DOCUMENTS AND REPORTS, ETC. DEALING WITH
PERMITTING, FEASIBILITY AND OPERATION, ETC., OF THE LEASED PREMISES DURING THE
TERM OF THE LEASE AT NO COST TO THE STRACHAN TRUST. COPIES OF SAID DOCUMENTS
SHALL BE MAILED OR ELECTRONICALLY FORWARDED TO THE STRACHAN TRUST ON OR BEFORE
THE l5TH DAY OF EACH MONTH DURING THE TERM OF THE LEASE.




 

PAGE # 9




 




LESSEE'S INITIALS

LESSOR'S INITIALS


































10.

TERMINATION BY LESSEE:




LESSEE SHALL HAVE THE OPTION TO TERMINATE THIS LEASE WITHOUT PENALTY ON THE DUE
DATE OF EACH OPTION PAYMENT BY GIVING WRITTEN NOTICE OF THE TERMJNATION TO
LESSOR 30 DAYS PRIOR TO THE OPTION PAYMENT DATE. HOWEVER ANY ACCRUED ROYALTIES
SHALL BE DUE AND PAYABLE ON THE DATE OF TERMINATION AND ANY ROYALTIES DUE FOR
ANY SILVER WHICH HAS BEEN PRODUCED BUT IS STILL IN THE SHIPPING AND SMELTING
PIPELINE SHALL BE DUE AND PAYABLE UPON PAYMENT BY THE SMELTER. IN THE EVENT OF
LEASE TERMINATION THE LESSEE SHALL CONTINUE TO BE OBLIGATED TO COMPLY WITH ANY
GOVERNMENTAL LAWS, REGULATIONS OR REQUIREMENTS RELATED TO THE LESSEES PRIOR
ACTIVITIES ON SUBJECT PROPERTY. SAID LIABILITY SHALL INCLUDE BUT IS NOT LIMITED
TO COMPLYING WITH ALL ENVIRONMENTAL LAWS, REQUIREMENTS AND REGULATIONS SUCH AS
LAWFUL DISPOSAL OF HAZARDOUS WASTE AND/OR RETURNING THE PROPERTY TO ITS ORIGINAL
CONFIGURATION IF REQUIRED BY GOVERNMENTAL AUTHORITIES.  IN THE EVENT SAID
GOVERNMENTAL REQUIREMENTS HAVE NOT BEEN COMPLIED WITH WITHIN 60 DAYS OF
TERMINATION OR SURRENDER OF LEASE, LESSOR SHALL HAVE THE OPTION OF HIRING
QUALIFIED INDIVIDUALS OR CONTRACTORS TO PERFORM SUCH ACTIVITIES AS SHALL BE
RQUIRED TO ENSURE COMPLIANCE WITH ALL APPLICABLE GOVERNMENTAL LAWS, REGULATIONS
AND REQUIREMENTS. LESSEE SHALL REIMBURSE LESSOR FOR THE ACTUAL COSTS INCURRED BY
LESSOR, IN COMPLYING WITH SAID LAWS, REGULATIONS AND REQUIREMENTS. SAID
REIMBURSEMENT SHALL BE PAID TO LESSOR BY THE LESSEE WITHIN 1O DAYS OF WRITTEN
NOTICE.







11.

EXERCISE OF OPTION:




JN THE EVENT THE LESSEE DESIRES TO EXERCISE THE OPTION TO PURCHASE THE LESSEE
SHALL GIVE WRITTEN NOTICE TO THE LESSOR OF INTENT TO EXERCISE THE OPTION AT
LEAST 30 DAYS PRIOR TO SEPTEMBER 15 OR MARCH 15. THE ACTUAL TRANSFER DATE AND
DELTVERY OF FUNDS SHALL BE THE SEPTEMBER 15 OR MARCH 15 FOLLOWING THE RECEIPT OF
SAID NOTICE BY LESSOR. THE TRANSFER OF THE PATENTED CLAIMS SHALL BE BY GRANT
DEED. THE TRANSFER OF THE UNPATENTED CLAIMS SHALL BE BY QUIT-CLAIM DEED.







12.

TRANSACTION COSTS:

IN THE EVENT OF THE EXERCISE OF THE OPTION TO PURCHASE THE PAYMENT OF ALL
TRANSACTION COSTS SUCH AS TRANSFER TAX, AND RECORDING FEES, ETC. SHALL BE PAID
BY THE BUYERS. TITLE INSURANCE AND ESCROW COSTS SHALL BE PAID BY BUYER IF THE
BUYER DESIRES TITLE INSURANCE OR ESCROW.




PAGE #10







LESSEE'S INITIALS

LESSOR'S INITIALS
















13.

LIABILITY INSURANCE:




PRIOR TO EXECUTION OF THIS LEASE THE LESSEE SHALL PURCHASE A GENERAL LIABILITY
INSURANCE POLICY COVERING APN 051725105-0-000 IN THE AMOUNT OF TWO MILLION
DOLLARS ($2,000,000).  SAID POLICY SHALL NAME BRUCE D. STRACHAN AND ELIZABETH K.
STRACHAN AND THE STRACHAN'S TRUST AS CO-INSURED OR ADDITIONAL INSURED. LESSEE
SHALL MAINTAIN SAID POLICY INFORCE DURING THE TERM OF THIS LEASE. LESSEE SHALL
PROVIDE A LEGIBLE COPY OF SAID POLICY TO THE LESSOR.




14.

TAXES AND ASSESSMENTS:




DURING THE TERM OF TIDS LEASE ALL TAXES AND OR ASSESSMENTS LEVIED BY ANY
GOVERNMENTAL AGENCY ON THE LEASED PROPERTY SHALL BE PAID BY THE LESSEE PRIOR TO
THEIR DUE DATE.




15.

WORKER’S COMPENSATION INSURANCE:




LESSEE SHALL MAJNTAIN IN GOOD STANDING A WORKER'S COMPENSATION INSURANCE POLICY
AT ALL TIMES DURING THE TERM OF THIS LEASE WHEN EMPLOYEES ARE EMPLOYED ON THE
LEASED PREMISES.  THIS INSURANCE REQUIREMENT SHALLALSO APPLY TO THE EMPLOYEES OF
ALL CONTRACTORS WHO MAY BE ENGAGED IN ANY ACTIVITY ON THE LEASED PREMISES.
LESSEE SHALL PROVIDE A LEGIBLE COPY OF SAID POLICIES TO THE LESSOR.




16.

TERMINATION DUE TO BREACH OF LEASE BY LESSEE:




IN THE EVENT THAT THIS LEASE WITH OPTION TO PURCHASE IS TERMINATED DUE TO A
BREACH OF THE LEASE BY THE LESSEE THENTHE LESSEE SHALL CONTINUE TO BE OBLIGATED
TO COMPLY WITH ALL GOVERNMENTAL LAWS, REGULATIONS OR REQUJREMENTS RELATED TO THE
LESSEES PRIOR ACTIVITIES ON THE LEASED PREMISES. SAID LIABILITY SHALL INCLUDE
BUT IS NOT LIMITED TO COMPLYING WITH ALL ENVIRONMENTAL LAWS, REQUIREMENTS AND
REGULATIONS SUCH AS LAWFUL DISPOSAL OF HAZARDOUS WASTE AND/OR RETURNING THE
LEASED PREMISES TO ITS ORIGINAL CONFIGURATION IF REQUIRED BY GOVERNMENTAL
AUTHORITIES. IN THE EVENT SAID GOVERNMENTAL REQUIREMENTS HAVE NOT BEEN COMPLIED
WITH WITHIN 60 DAYS OF TERMINATION OR SURRENDER OF LEASE, LESSOR SHALL HAVE THE
OPTION OF HIRING QUALIFIED INDIVIDUALS OR CONTRACTORS TO PERFORM SUCH ACTIVITIES
AS SHALL BE REQUIRED TO ENSURE COMPLIANCE WITH ALL APPLICABLE GOVERNMENTAL LAWS,
REGULATIONS AND REQUIREMENTS.  LESSEE SHALL REIMBURSE LESSOR FOR THE ACTUAL
COSTS INCURRED BY LESSOR, IN COMPLYING WITH SAID LAWS, REGULATIONS AND
REQUIREMENTS.  SAID REIMBURSEMENT SHALL BE PAID TO LESSOR BY THE LESSEE WITHIN
l0 DAYS OF WRITTEN NOTICE.




PAGE #11







LESSEE'S INITIALS

LESSOR'S INITIALS







17.

INDEMNIFICATION:

LESSEE HEREBY AGREES TO INDEMNIFY AND HOLD HARMLESS THE LESSOR JN THE EVENT THAT
ANY ACTION BY LESSEE OR LESSEE'S EMPLOYEES, LESSEE'S AGENTS, LESSEE'S ANIMALS,
OR LESSEE'S CONTRACTOR'S RESULTS IN ANY COURT JUDGEMENT AGAINST THE LESSOR OR
GOVERNMENTAL FINE LEVIED ON THE LESSOR WHICH IS NOT PAID IN FULL BY LESSEE'S
INSURANCE. SAID INDEMNIFICATION SHALL BE PAID BY LESSEE TO LESSOR WITHIN (10)
DAYS OF PRESENTATION OF REQUEST FOR REIMBURSEMENT AND/OR INDEMNIFICATION BY
LESSOR MAILING TO LAST KNOWN ADDRESS OF LESSEE BY CERTIFIED MAIL SHALL BE DEEMED
TO BE PRESENTATION.




18.

REIMBURSEMENT FOR LEGAL EXPENSE:




LESSEE HEREBY AGREES TO REIMBURSE LESSOR FOR ALL LEGAL EXPENSES (SUCH AS
ATTORNEY'S FEES, COURT FILING FEES AND PRIVATE INVESTIGATOR FEES) WHICH ARE
INCURRED BY LESSOR DUE TO ANY ACTION BY LESSEE OR LESSEE'S EMPLOYEES,
LESSEE'SANIMALS, LESSEE'S AGENTS, OR LESSEE'S CONTRACTOR'S WHICH CAUSES THE
LESSOR TO BE NAMED AS A DEFENDANT OR A CO-DEFNDANT INA LEGAL ACTION WHICH ARE
NOT PAID IN FULL BY LESSEE'S INSURANCE. SAID REIMBURSEMENT SHALL BE PAID BY
LESSEE TO LESSOR WITHIN (10) DAYS OF PRESENTATION OF REQUEST FOR REIMBURSEMENT
BY LESSOR. MAILING TO LAST KNOWN ADDRESS OF LESSEE BY CERTIFIED MAIL SHALL BE
DEEMED TO BE PRESENTATION.




19.

SPOT PRICE OF SILVER:




FOR DETERMINING THE OPTION PAYMENTS THE SPOT PRICE OF SILVER IS HEREBY DEFINED
AS THE AVERAGE PRICE OF THE LONDON FIXING AS REPORTED IN THE WALL STREET JOURNAL
OR ANOTHER RELIABLE SOURCE FOR THE CALENDAR MONTH IMMEDIATELY PRECEDING THE DUE
DATE OF EACH OPTION PAYMENT.




FOR DETERMINING THE PURCHASE PRICE IN THE EVENT OF THE EXERCISE OF THE OPTION TO
PURCHASE THE SPOT PRICE OF SILVER SHALL ALSO BE DEFINED AS THE AVERAGE PRICE OF
THE LONDON FIXING PRICE AS REPORTED IN THE WALL STREET JOURNAL OR ANOTHER
RELIABLE SOURCE FOR THE CALENDAR MONTH PRECEDING THE TRANSFER DATE.







20.

OPERATIONS:

LESSEE COVENANTS AND AGREES WITH THE LESSORS THAT IT WILL CARRY OUT OPERATIONS
ON THE LEASED PREMISES IN A CAREFUL AND MINER LIKE MANNER AND IN ACCORDANCE WITH
ALL APPLICABLE MINING LAWS AND REGULATIONS OF THE COUNTY OF SAN BERNARDINO AND
THE STATE OF CALIFORNIA AND THE UNITED STATES OF AMERICA.




 PAGE # 12










LESSEE'S INITIALS

LESSOR'S INITIALS










21.

REMOVAL OF FACILITIES:




LESSEE SHALL HAVE THE RIGHT AT ANY TIME PRIOR TO THE TERMINATION, FORFEITURE OR
SURRENDER OF THIS LEASE OR WITHIN 90 DAYS THEREAFTER, TO REMOVE ANY AND ALL
FACILITIES PLACED BY IT ON IBE LEASED PREMISES, INCLUDING, WITHOUT LIMITATION,
STRUCTURES, BUILDINGS, TOOLS, AND EQUIPMENT EXCEPT FOR THE FOLLOWING ITEMS WHICH
SHALL NOT BE REMOVED FROM THE LEASED PREMISES:




SUPPORTS, TRACKS AND PIPES PLACED IN SHAFTS, DRIFTS OR OPENINGS AND FENCES AND
GATES ON THE LEASED PREMISES WHICH SHALL BECOME AND REMAJN THE PROPERTY OF THE
LESSOR.




ANY SUCH STRUCTURES, BUILDINGS, MACHINERY, TOOLS, EQUIPMENT AND OTHER FACILITIES
NOT REMOVED PRIOR TO THE EXPIRATION OF SAID PERIOD OF 90 DAYS SHALL BE DEEMED
ABANDONED BY LESSEE AND SHALL BECOME AND REMAIN THE PROPERTY OF LESSOR. LESSOR
SHALL HAVE THE RIGHT OF FIRST REFUSAL TO PURCHASE SAID FACILITIES IF SUCH
FACILITIES ARE OFFERED FOR SALE DURING THE TERM OF THIS LEASE OR AT TERMINATION,
FORFEITURE OR SURRENDER OF THIS LEASE.




LESSEE SHALL HAVE THE OPTION TO KEEP A WATCHMAN ON THE LEASED PREMISES

DURING SAID 90 DAYS.




22.

REVERSION TO LESSOR:




EXCEPT AS PROVIDED IN PARAGRAPH #21 OF THIS DOCUMENT,UPON TERMINATION,
FORFEITURE OR SURRENDER OF THIS LEASE, THE LEASED PREMISES SHALL REVERT IN ITS
ENTIRETY TO THE LESSOR UNLESS THE OPTION TO PURCHASE HAS BEEN EXCERCISED.




23.

MEMORANDUM:




UPON THE REQUEST BY LEESEE, LESSOR SHALL EXECUTE A MEMORANDUM OF THIS AGREEMENT
IN A FORM SUFFICIENT UNDER THE LAWS OF THE STATE OF CALIFORNIA TO GIVE NOTICE TO
THIRD PARTIES OF THE RIGHTS GRANTED HEREUNDER. THIS MEMORANDUM  SHALL NOT BE
RECORDED.




24.

ASSIGNMENT OF LEASE:




THIS LEASE SHALL BE BINDING UPON AND INURE TO THE BENEFIT OF ATHENA AND THE
STRACHAN TRUST AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS. WRITTEN NOTICE OF
ANY ASSIGNMENT OR SUBLEASE SHALL BE GIVEN TO LESSOR. LESSEE SHALL DELIVER TO
LESSOR A COMPLETE AND TRUE COPY OF ANY ASSIGNMENT OR SUBLEASE WITHIN 10 DAYS OF
EXECUTION OF SAID DOCUMENTS.




PAGE # 13







LESSEE'S INITIALS

LESSOR'S INITIALS













25.

DEFAULT BY ASSIGNEE:




LESSEE SHALL HAVE THE RIGHT TO ASSIGN THIS AGREEMENT, HOWEVER ATHENA MINERALS
INC., SHALL BE OBLIGATED TO MAKE ALL PAYMENTS AND TO PERFORM ALL OTHER
REQUIREMENTS WHICH ARE ENUMERATED IN THIS DOCUMENT IN THE EVENT OF DEFAULT BY
THE ASSIGNEE.







26.

MODIFICATION OF THIS DOCUMENT:




THIS LEASE SETS FORTH THE ENTIRE UNDERSTANDING BETWEEN THE PARTIES AND MAY BE
MODIFIED OR AMENDED ONLY IN WRITING BY AN INSTRUMENT SIGNED BY BOTH PARTIES.







27.

APPLICABLE LAWS:




THIS LEASE SHALL BE GOVERNED BY AND INTERPRETED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF CALIFORNIA.







28.

ARBITRATION OF DISPUTES:




ANY DISPUTE BETWEEN LESSOR AND LESSEE ARISING OUT OF THIS LEASE SHALL BE
RESOLVED BY ARBITRATION IN ACCORDANCE WITH THE RULES OF THE AMERICAN ARBITRATION
ASSOCIATION THEN OBTAINING AND ANY PARTY DESIRING TO ARBITRATE ANY DISPUTE SHALL
INITIATE THE PROCESS BY FILING A WRITTEN REQUEST FOR ARBITRATION WITH THE
AMERICAN ARBITRATION ASSOCITION SPECIFYING THE DISPUTE TO BE ARBITRATED.







29.

EXAMJNATION OF RECORDS:




LESSOR OR ITS REPRESENTATIVE, UPON 10 DAYS ADVANCE NOTICE MAY EXAMINE THE
LESSEE'S BOOKS AND RECORDS AND INCOME TAX RETURNS TO THE EXTENT NECESSARY TO
 CONFIRM THE ACCURACY AND COMPLETENESS OF PAYMENTS UNDER THIS LEASE.




30.

AGREEMENT TO COOPERATE:




LESSOR HEREBY COVENANTS AND AGREES TO COOPERATE WITH LESSEE IN THE ENDEAVOR TO
OBTAIN PERMITS AND TO CONSUMMATE A SUCCESSFUL MINING OPERATION (FOR EXAMPLE
SIGNING APPLICATIONS, ETC.)




 PAGE # 14







LESSEE'S INITIALS

LESSOR'S INITIALS

 








31.

USE OF PROPERTY-OPERATIONS:




THE EXCLUSIVE RIGHT TO EXPLORE, PROSPECT, DEVELOP, MINE AND EXTRACT, WHETHER BY
UNDERGROUND, SURFACE, SOLUTION MINING OR OTHER METHODS, ANY AND ALL METALS,
ORES, MINERALS, MINERAL SUBSTANCES, GRAVELS, AGGREGATES AND MATERIALS OF ALL
KINDS, IN, UNDER AND UPON THE LEASED PREMISES AND THAT MAY BE PRODUCED FROM THE
LEASED PREMISES, INCLUDING ALL DUMP ORES, CONCENTRATES AND PRECIPITATES( WHICH
COLLECTIVELY ARE HEREAFTER REFERRED TO AS "PRODUCTS") AND TO STORE, STOCKPILE,
REMOVE , SHIP,TREAT,PROCESS , SELL AND DISPOSE OF SAID PRODUCTS;




THE EXCLUSIVE RIGHT TO CARRY ON GENERAL MINING, MILLING AND/OR REFINING
OPERATIONS PERTAINING TO THE LEASED PREMISES OR OTHER LEASED PREMISES, ON THE
SURFACE OR THROUGH UNDERGROUND WORKINGS ON THE LEASED PREMISES AS THE LESSEE, IN
ITS SOLE DISCRETION, DETERMINE IS NECESSARY OR APPROPRIATE;




THE EXCLUSIVE RIGHT TO USE ANY PART OF THE LEASE PREMISES FOR TAILING PONDS,
WASTE DUMPS, AGGREGATE STORAGE AND FOR ANY OTHER PURPOSES INCIDENT TO
UNDERGROUND OR SURFACE MINJNG OPERATIONS ON THE LEASED PREMISES;




THE EXCLUSIVE RIGHT TO CONTRUCT, USE AND MAINTAIN IN OR UPON THE LEASED PREMISES
AND THE SURFACE THEREOF SUCH STRUCTURES, MINING MACHINERY, EQUIPMENT, TOOLS, ORE
BJNS, ROADS, SHAFTS, INCLINES, TUNNELS, DRIFTS, OPEN PITS, PIPELINES, TELEPHONE
LINES, ELECTRIC TRANSMISSION LINES, WATER STORAGE AND TRANSMISSION FACILITIES
AND PIPELINES, CONCENTRATING OR OTHER MILLING FACILITIES, GRAVEL CRUSHERS,
BUJ.LDTNGS, SHOPS AND OTHER FACILITIES AS LESSEE MAY DEEM ADVISABLE;




THE EXCLUSIVE RIGHT TO USE ANY SURFACE AND UNDERGROUND WATER AND WATER RIGHTS OR
TIMBER RIGHTS NOW EXISTING OR SUBSEQUENTLY DISCOVERED, DEVELOPED OR OB1AINED IN
OR UPON OR APPURTENANT TO THE LEASED PREMISES AND TO USE ALL RECIPRICAL RIGHTS
WHICH THE LEASED PREMISES MAY HAVE WITH RESPECT TO OTHER PROPERTIES IN THE AREA;




THE RIGHT TO DO ALL THINGS WHICH ARE INCIDENTAL TO OR WHICH MAY BE USEFUL,
DESIRABLE OR CONVENIENT IN LESSEE'S EXERCISE OF ANY OR ALL OF THE RIGHTS GRANTED
TO LESSEE.

 




 




PAGE # 15







LESSEE'S INITIALS

LESSOR'S INITIALS
















32.

U.S. CURRENCY:




ALL PAYMENTS REQUIRED TO BE MADE BY THIS LEASE SHALL BE IN U.S. DOLLARS.




33.

ADDRESS OF LESSOR:




LEASE PAYMENTS, ROYALTY PAYMENTS AND NOTICES SHALL BE MAILED TO LESSOR AT THE
FOLLOWING ADDRESS OR AT SUCH OTHER LOCATION AS LESSOR MAY DESIGNATE:




BRUCE D. AND ELIZABETH K. STRACHAN

P.O. BOX 577

JOSHUA TREE, CA. 92252-0577




34.

ADDRESS OF LESSEE:




NOTICES TO THE LESSEE SHALL BE MAILED TO THE FOLLOWING ADDRESS OR SUCH

OTHER LOCATION AS DESIGNATED BY LESSEE:




ATHENA MINERALS, INC.

C/O JOHN C. POWER

P.O. BOX 114

THE SEA RANCH, CA 95497







PAGE # 16













LESSEE'S INITIALS

LESSOR'S INITIALS













LESSEE: ATHENA MINERALS INC.

 







BY: JOHN C. POWER, PRESIDENT

DATE




















LESSOR: BRUCE D. STRACHAN AS TRUSTEE OF THE BRUCE AND ELIZABETH STRACHAN
REVOCABLE LIVING TRUST DATED 7-25-2007










BRUCE D. STRACHAN, TRUSTEE

DATE
















LESSOR: ELIZABETH K. STRACHAN AS TRUSTEE OF THE BRUCE AND ELIZABETH STRACHAN
REVOCABLE LIVING TRUST DATED 7-25-2007










ELIZABETH K. STRACHAN. TRUSTEE

DATE

























PAGE # 17













LESSEE'S INITIALS

LESSOR'S INITIALS















